                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-05558 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       RECUSAL; DENYING THIRD
 United States District Court




                                  13                                                      MOTION FOR APPOINTMENT OF
                                                                                          COUNSEL
                                  14     RON DAVIS, et al.,
                                  15                   Defendants.
                                  16                                                      (Docket Nos. 17, 20)
                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against medical personnel at the Maguire Correctional
                                  20   Facility of San Mateo County. The Court dismissed the original and amended complaint
                                  21   with leave to amend. (Docket Nos. 7, 15.) Plaintiff filed a second amended complaint on
                                  22   August 15, 2019. (Docket No. 19.)
                                  23          Plaintiff has filed a “preemptory challenge against a judge pursuant to Code of Civil
                                  24   Proc. Sec 170.6.” (Docket No. 17.) Section 170.6 of the California Code of Civil
                                  25   Procedure sets for the procedures for disqualification of judges sitting in state superior
                                  26   court and is therefore inapplicable to this Court. Accordingly, the Court will construe the
                                  27   motion as a motion for recusal.
                                  28          Motions to recuse a district court judge fall under two statutes, 28 U.S.C. § 144 and
                                   1   28 U.S.C. § 455. The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C.
                                   2   § 455 is the same: Whether a reasonable person with knowledge of all the facts would
                                   3   conclude that the judge’s impartiality might reasonably be questioned. United States v.
                                   4   McTiernan, 695 F.3d 882, 891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622,
                                   5   626 (9th Cir. 1993) (citation omitted). Sections 144 and 455 ask whether a reasonable
                                   6   person perceives a significant risk that the judge will resolve the case on a basis other than
                                   7   the merits. Clemens v. United States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175,
                                   8   1178 (9th Cir. 2005). The reasonable person in this context means a well-informed,
                                   9   thoughtful observer, as opposed to a hypersensitive or unduly suspicious person. Id.
                                  10          As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                  11   the party claiming bias or prejudice to show that this is not the case. See United States v.
                                  12   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff asserts that this Court cannot be
Northern District of California
 United States District Court




                                  13   fair and impartial because he has five pending cases before this Court. (Docket No. 17.)
                                  14   This fact alone is not sufficient to overcome the presumption that this Court can be fair and
                                  15   impartial in each separate action. Plaintiff may appeal the decision to the Ninth Circuit,
                                  16   but otherwise has no basis for moving to recuse the Court from this matter. The motion for
                                  17   recusal is DENIED.
                                  18          Plaintiff has filed a third motion for appointment of counsel, (Docket No. 20),
                                  19   which recites the same reasons as his previous motions, (Docket Nos. 4, 11). Furthermore,
                                  20   Plaintiff does not allege any change in circumstances since filing his previous motions
                                  21   which would warrant appointment of counsel at this time. Accordingly, this third motion
                                  22   for appointment of counsel is denied lack of exceptional circumstances. See Agyeman v.
                                  23   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand v. Rowland, 113
                                  24   F.3d 1520, 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);
                                  25   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial is without
                                  26   prejudice to the Court’s sua sponte appointment of counsel at a future date should the
                                  27   circumstances of this case warrant such appointment.
                                  28                                                 2
                                   1             This order terminates Docket Nos. 17 and 20.
                                   2             IT IS SO ORDERED.
                                   3   Dated: _____________________
                                                August 26, 2019                                         ________________________
                                                                                                        BETH LABSON FREEMAN
                                   4
                                                                                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion for Recusal; Denying Appt. of Counsel
                                       PRO-SE\EJD\CR.18\05558Saddozai_deny.recusal&atty
                                  26

                                  27

                                  28                                                                3
